COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-351-CV

BERNARD WILLIAMS								APPELLANT



V.



DELISIA MATTHEWS, U-HAUL CO. 					  APPELLEE

OF TEXAS, AND U-HAUL CO. OF 

TEXAS A/B/A U-HAUL WESTSIDE CENTER			



----------

FROM THE 236
TH
 DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 12, 2004, we notified appellant that its brief had not been filed as required by rule 
38.6(a).  
See
 Tex. R. App. P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 		



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED: May 13, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.